Order entered April 15. 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00761-CR

                 DONALD JAMAIN HENDERSON, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 283rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-76114-T

                                       ORDER

      Before the Court is appellant’s April 13, 2022 third motion for additional

time to file his brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE